MEMORANDUM **
Cecilia Elizabeth Garcia-Chacon (“Garcia”) seeks review of the denial of her applications for asylum and withholding of removal. She contends that the Board of Immigration Appeals (“BIA”) erred by finding that she could avoid future persecution in her native country by locating away from her persecutors. We deny the petition for review.
DISCUSSION
Garcia established that she suffered political persecution in her native country, Guatemala, thereby creating a “presumption of a well-founded fear of future persecution.” See Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir.2000). The BIA found, however, that Garcia’s fear was not well-founded because “the evidence establishes that she could avoid future persecution by relocating within Guatemala.”
There is no question that asylum and withholding of removal may be denied when there is “evidence that a person could safely move elsewhere in their home-country.” See id. at 991. Where past persecution has been demonstrated, however, “the burden is placed on the INS to show that it would be reasonable for [the applicant] to relocate within the country.” Cardenas v. INS, 294 F.3d 1062, 1066 (9th Cir.2002).
We agree with the BIA that there is sufficient evidence in the record to demonstrate that Garcia could safety return to Guatemala if she located away from her persecutors. Garcia testified that she fears only for her daughter’s safety if compelled to return to Guatemala. She admit*901ted, however, that her daughter, who did not leave Guatemala, has never again been threatened or harmed. Moreover, although Garcia fears that her persecutors are “everywhere,” a State Department report on conditions in Guatemala indicates that “only party leaders or high-profile activists generally would be vulnerable to such harassment and usually only in their home communities, making internal relocation a viable alternative.... ” Finally, the record shows that Garcia’s persecutors were members of a minority party that lost its political power in Guatemala and likely lost its ability to track political opponents. Accordingly, Garcia could avoid future persecution by relocating within Guatemala.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.